DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
IDS filed 2/8/22 is acknowledged, the reference therein relating to the general background of applicant’s invention.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Image forming apparatus with a contact member touched by a user operating a touch panel”.

Claim Objections
Claim 2 is objected to because of the following informalities:  the word “connect” should be “connected”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a printing section” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Review of the specification reveals that an image forming components corresponds to the printing section (paragraph 26).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 recite the limitation "the other end" in lines 3 and 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1)	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2016/0344880 by Lea, and further in view of U.S. patent application publication 2021/0026287 by Shimazoe et al.
2)	Regarding claim 1, Lea teaches an image forming apparatus, comprising: a printing section that performs printing (figure 1; paragraph 11; a printer device); a touch panel that receives touch operation by a user (paragraph 13; stylus can make selections through contacting an interface), and a contact member that is connected to a ground of the image forming apparatus and touched by a user operating the touch panel (paragraph 22; stylus [i.e. “contact member”] can be grounded to the printer and is connected by cable 470 as shown in figure 4).
	Lea does not specifically teach an electrostatic touch panel and a power source circuit section which receives power supply from a commercial power source and supplies power to the printing section and the electrostatic touch panel.
	Shimazoe teaches an electrostatic touch panel (paragraph 32; touch panel can be electrostatic type) and a power source circuit section which receives power supply from a commercial power source and supplies power to the printing section and the electrostatic touch panel (paragraph 34; power to printing apparatus including the units shown in figure 2 is obtained from commercial power source [i.e. cord to an outlet as shown in figure 3]).
	Shimazoe and Lea are combinable because they are both from the printer interface field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively field to combine Lea with Shimazoe to add a commercial power supply.  The motivation for doing so would have been “to power various circuits” (paragraph 32).  Therefore it would have been obvious to combine Lea with Shimazoe to obtain the invention of claim 1.

3)	Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2016/0344880 by Lea, and further in view of U.S. patent application publication 2021/0026287 by Shimazoe et al. as applied to claim 1 above, and further in view of U.S. patent application publication 2014/0320445 by Kim.
4)	Regarding claim 2, Lea teaches the image forming apparatus according to claim 1, further comprising: a connector that is connect to the ground (paragraph 22; connection can be grounded), wherein the contact member is connected to the connector via a cable (paragraph 22; cable 470 connects the stylus to the holder with the grounded connection).
	Lea does not specifically teach a conductive cable.
	Kim teaches a conductive cable (paragraph 115; wire attaching stylus is grounded).
	Kim and Lea are combinable because they are both from the printer interface field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively field to combine Lea with Kim to add a conductive cable.  The motivation for doing so would have been to ground the connecting wire (paragraph 115).  Therefore it would have been obvious to combine Lea with Shimazoe and Kim to obtain the invention of claim 2.
5)	Regarding claim 3, Lea (as combined with Kim in the rejection of claim 2 above) teaches the image forming apparatus according to claim 2, wherein the contact member is a pen, a portion of the pen that is touched by the user is formed of a conductive material (paragraph 22; stylus contains conductive material), and the conductive cable is connected to the conductive material of the pen (Kim; paragraph 115; connecting wire is grounded).
6)	Regarding claim 4, Shimazoe (as combined with Lea in the rejection of claim 1 above) teaches the image forming apparatus according to claim 3, wherein the pen is an input device for making an input by contacting with the electrostatic touch panel (paragraph 32; touch pen can be used on electrostatic touch panel).

7)	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2016/0344880 by Lea, and further in view of U.S. patent application publication 2021/0026287 by Shimazoe et al., and further in view of U.S. patent application publication 2014/0320445 by Kim as applied to claim 2 above, and further in view of U.S. patent application publication 2014/0266026 by Dowd et al.
	Lea does not specifically teach the image forming apparatus according to claim 2, wherein the connector is a male connector or a female connector, the female connector is attached to the other end of the conductive cable when the connector is the male connector, and the male connector is attached to the other end of the conductive cable when the connector is the female connector.
	Dowd teaches the image forming apparatus according to claim 2, wherein the connector is a male connector or a female connector, the female connector is attached to the other end of the conductive cable when the connector is the male connector, and the male connector is attached to the other end of the conductive cable when the connector is the female connector (figure 3; paragraph 62; cable for connecting stylus pen can have a male or female connector).
	Dowd and Lea are combinable because they are both from the pen interface field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively field to combine Lea with Dowd to add a male or female connector to the conductive cable.  The motivation for doing so would have been to be able to use a standardized USB connection.  Therefore it would have been obvious to combine Lea with Shimazoe, Dowd and Kim to obtain the invention of claim 7.

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, the prior art does not contain a valid combination of references that disclose a printer with an electrostatic touch panel that receives power from a commercial supply with a mat connected to a ground of the printer and is touched by a user operating the touch panel wherein the mat is connected to a grounded connector via a conductive cable that is connected to conductive material of the mat.  Similar prior art such as U.S. patent application publication 2016/0344880 by Lea discloses a printer with an attached contact member pen for interfacing with the printer, but lacks disclosure that the contact member is a mat.
Claim 6 would be allowable because it depends on claim 5.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN O DULANEY whose telephone number is (571)272-2874. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN O. DULANEY
Primary Examiner
Art Unit 2676



/BENJAMIN O DULANEY/           Primary Examiner, Art Unit 2672